NEGATIVE ACTIVE MATERIAL FOR RECHARGEABLE LITHIUM BATTERY AND RECHARGEABLE LITHIUM BATTERY INCLUDING THE SAME
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020 is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following:
It appears that the “a crystalline carbon (002)” recited in the second paragraph of claim 11 should read “the crystalline carbon (002)”.
Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claim 5 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(b) III. E.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180226642 A1, hereafter Wang).
Regarding claim 1, Wang teaches a negative active material for a rechargeable lithium battery, wherein the negative active material can be prepared by mixing silicon particles and a carbon precursor (at least: [0044]) and then converting the carbon precursor into a carbon phase by pyrolyzing the carbon precursor at a temperature ranging from about 750 [Symbol font/0xB0]C to 1350 [Symbol font/0xB0]C (at least: [0044], [0047]). The carbonized precursor, i.e., the carbon phase, forms a coating on the silicon particles and holds the Si particles together (at least: [0044]). The Si particles being held together reads on the claimed “secondary particles of agglomerated primary particles”. Wang teaches the primary particles including Si particles on the surface of which a SiC (“silicon carbide”, [0044]) surface coating is formed (at least: [0044]).
The carbon phase may be substantially amorphous (See, e.g., [0067], lines 19-20), and one of ordinary skill in the art would readily appreciate that the amorphous carbon may surround the secondary particles, since the carbon precursor coats on the surface of Si particles in the mixture before the carbon precursor is pyrolyzed.
The claimed “wherein a peak intensity ratio (ISi(111)/ISiC(111) of a peak intensity (ISi(111)) at a Si (111) plane relative to a peak intensity (ISiC(111)) at a SiC (111) plane is about 5 to about 50 measured by X-ray diffraction analysis using a CuKα ray” represents a property or characteristic of the claimed negative active material including Si and SiC. However, since Wang teaches the same negative active material as claimed, the claimed property or characteristic is necessary present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 2, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the amorphous carbon fills pores between the primary particles (See at least: [0061], lines 18-28).
Regarding claim 3, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the SiC is continuously on the surface of the Si particles in a form of a layer, or the SiC is discontinuously on the surface of the Si particles in a form of an island or a dot (See at least: [0069], lines 5-19).
Regarding claim 7, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, wherein the Si particles may have a particle diameter of about 110 nm ([0055]), anticipating the claimed range of 10 nm to 200 nm.
Regarding claim 8, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1. Further, the claimed “wherein a full width at half maximum, FWHM (111), of a diffraction peak at a (111) plane found by X-ray diffraction of the Si particles using a CuKα ray is about 0.5 degrees ([Symbol font/0xB0]C) to about 7 degree ([Symbol font/0xB0]C)” represents a property or characteristic of the claimed Si particles. However, since Wang teaches similar Si particles to the claimed, the claimed property or characteristic is necessary present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Regarding claim 9, Wang teaches a rechargeable lithium battery, comprising:
a negative active material for a rechargeable lithium battery as claimed in claim 1;
a positive electrode; and
an electrolyte (See, at least: [0003] and “anode” in [0043]).
Regarding claim 10, Wang teaches the rechargeable lithium battery as claimed in claim 9, wherein the negative electrode further includes a crystalline carbon as an additional negative active material (See, at least: “graphite” in [0070], which is well known to be a crystalline carbon).
Regarding claim 11, Wang teaches the rechargeable lithium battery as claimed in claim 9, wherein:
the negative electrode 
the claimed “a peak intensity ratio (IGri(002)/ISiC(111) of a peak intensity (IGri(002)) at the crystalline carbon (002) plane relative to a peak intensity (ISiC(111)) at a SiC (111) plane, measured by X-ray diffraction analysis using a CuKα ray is about 150 to about 1500 in the negative electrode” represents a property or characteristic of the claimed crystalline carbon and the SiC. However, since Wang teaches the same negative active material as claimed, the claimed property or characteristic is necessary present. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Tanaka et al. (WO 2014181447 A1, whose English machine translation is being used for citation purposes, hereafter Tanaka).
Regarding claim 4, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, but is silent about a thickness of the SiC.
In the same field of endeavor, Tanaka discloses Si particles included in a negative electrode active material are coated with a SiC film of 2-100 nm to prevent a dielectric breakdown and ensure a proper electron conductivity (See, at least: Abstract and lines 303-315 on page 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a thickness of 2-100 nm for the SiC surface coating of Wang, as taught by Tanaka, in order to ensure a proper electron conductivity and prevent a dielectric breakdown.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 1 above, and further in view of Shin et al. (US 20190312264 A1, hereafter Shin).
Regarding claims 5-6, Wang teaches the negative active material for a rechargeable lithium battery as claimed in claim 1, but appears to be silent on a shape and an aspect ratio of the Si particles.
However, in the same field of endeavor, Shin discloses flake shape silicon particles are included in a negative active material of a rechargeable lithium battery, and the silicon particles have an aspect ratio of 4 to 10 (See, at least: Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the silicon particles taught by Shin as an alternative to the silicon particles of Wang, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07.
Shin discloses the silicon particles have an aspect ratio range of 4-10 (Abstract), which overlaps the range of about 5 to about 20 as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727